BOYD, Justice,
dissenting:
I respectfully disagree with the majority’s construction of the constitutional provision. Article III, Section 16(a) of the 1968 Constitution sets a maximum of thirty consecutive days for the special legislative apportionment session but does not fix a minimum number of days for such special session. I, therefore, feel the Governor had constitutional authority to call the session for a number of days less than the thirty consecutive days maximum. See: In re Advisory Opinion to the Governor, 206 So.2d 212 (Fla., 1968), and Advisory Opinion to the Governor, 206 So.2d 641 (Fla., 1968).